Citation Nr: 1313953	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-08 319	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran has verified active military service from August 1972 to August 1975, from March 2003 to June 2003, and from December 2004 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

On February 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


